Citation Nr: 9905798	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  94-00 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1971 to 
January 1974.  

The issue on appeal arises from a May 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which rated the veteran's service-
connected post-traumatic stress disorder (PTSD) as 30 percent 
disabling.  The Board of Veterans' Appeals (Board) remanded 
the veteran's claim for additional development in December 
1995 and August 1997.

The Board notes that in its August 1997 remand, the RO was 
instructed, in part, to formally adjudicate the issue of 
entitlement to service connection for substance abuse on a 
direct and secondary basis.  This was done by a November 1997 
rating decision, and the veteran was informed of this rating 
decision and his appellate rights in a November 1997 letter.  
The veteran has not appealed this decision and therefore this 
claim will not be further discussed, as it is not in 
appellate status.  

The Board further notes that in December 1998, the veteran's 
representative submitted an November 1998 letter from Mary C.
James, which concerned the veteran's claim for an increased 
rating for PTSD.  The veteran has not waived prior RO 
consideration of this evidence, as required under 38 C.F.R. § 
20.1304(c) (1998).  However, the Board notes that this claim 
for increased rating has been pending since 1991 and has been 
remanded twice before.  The Board finds that yet another 
remand, to permit RO consideration of Ms. James's November 
1998 letter, would only further delay the ultimate 
determination on the veteran's claim.  Moreover, as detailed 
below, the Board's determination on the claim for increased 
rating is such that the veteran will not be prejudiced by the 
RO's failure to review this particular evidence.  Therefore, 
the Board will consider the November 1998 letter from Ms. 
James along with all other pertinent evidence in the claims 
file, without remanding for prior RO review. 



FINDING OF FACT

The veteran's service-connected PTSD results in the veteran 
being demonstrably unable to obtain or retain employment.


CONCLUSION OF LAW

An evaluation of 100 percent for PTSD is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  
3.321(a), 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(as in effect prior to November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's Form DA-20 indicates that he served as an 
assault helicopter mechanic in Vietnam from September 1971 to 
September 1972.

In October 1986, the veteran filed a written statement, in 
which he asserted that since his military service in Vietnam, 
he had been in a serious car accident and suffered head 
injuries.  He had been unable to hold a job or qualify for a 
job since the accident.  He had been hospitalized three times 
since 1982 for psychotic breaks and paranoid behavior.  

In an April 1988 written statement, the veteran's cousin (a 
Ph.D. and assistant professor of a nurse clinician program) 
noted, in pertinent part, that he had known the veteran all 
his life.  When the veteran returned from Vietnam, he was 
definitely nervous and anxious, and these behaviors 
accelerated with time.  The ambitious young man of the late 
high school years seemed, to the veteran's cousin, unable to 
settle into regular employment and often was asocial.  He was 
belligerent at times and frequently seemed to be reliving 
wartime experiences.  What was most difficult for family 
members was the erratic nature of the veteran's behavior and 
seeming change of character.  He could easily move from 
defiance to abject depression.  No one in the veteran's 
family could be certain what he might do next.  For hours and 
days during a particularly desperate period, he would pace 
endlessly back and forth.  These behaviors were very much a 
typical part of the veteran's behavior for several years 
after the war and predated his head injury from an automobile 
accident in 1980.  

The veteran underwent a VA neuropsychiatric examination in 
September 1988.  It was noted that the veteran was 
unemployed.  He stated that he recently underwent psychiatric 
hospitalization.  He was discharged on Haldol and was being 
followed by a private psychiatrist.  He lived with his 
parents and had not been able to seek employment since 1980 
when he had a motor vehicle accident.  He reported that he 
had to learn how to talk, feed himself and walk from scratch 
but was successful in doing this.  He had not been able to 
remember well enough to seek employment and had been bothered 
by auditory hallucinations on and off.  The veteran dated the 
onset of his psyche symptoms to sometime within a year or two 
after returning from Vietnam.  The veteran continued to have 
nightmares and flashbacks about his war experiences in 
Vietnam.  Noises bothered him, especially planes flying over 
his house.  He avoided hunting and any exposure to gunfire 
since returning from military service, although he used to be 
an avid hunter.  He occasionally became paranoid and 
frightened, and thought people were after him.  He used 
alcohol and occasionally other substances such as marijuana 
but denied any such use in the prior few weeks since his 
recent hospitalization.

Upon examination, the veteran was casually dressed and had 
appropriate appearance.  His grooming was adequate, though he 
was quite restless and had involuntary movements of his 
tongue suggestive of drug-induced dyskinesia.  He was able to 
sit for a one-half hour interview and gave his history in a 
fairly logical and coherent way.  He had no spontaneous 
verbalization.  Affect was flat and mood was neutral to 
mildly depressed.  He did not appear to be hallucinating and 
said that prior hallucinations had stopped after he began 
taking Haldol.  His critical judgment was not impaired as to 
how to manage money but apparently by his history the prior 
month, he was spending large amounts of money for things he 
did not need.  He was oriented to time, place and person; he 
did not have any formal signs of thought disorder.  He 
appeared somewhat guarded and uncomfortable in the room.  He 
looked around a number of times and was easily distracted.  
He also tended to stay out in the hall instead of waiting in 
the waiting room for his appointment.  His recent memory was 
somewhat impaired and he could not tell what things he had 
done the previous day, including what he watched on 
television.  

The veteran was able to remember in better detail about 
events in the distal past such as 15 to 20 years before.  He 
seemed to have spotty memory defects for events in recent 
years, and was able to do his serial 7s correctly, and could 
remember the names of three objects.  Cognitive ability was 
mildly impaired although the veteran seemed to have adequate 
receptive and expressive verbal ability.  Speech was somewhat 
pressured and rapid at times, but was not overly loud.  His 
judgment was not impaired significantly.  The VA examiner 
doubted if the veteran would be employable at the time of the 
examination.    

In a July 1989 letter, Mary C. James, M.Ed., LPC, summarized 
the veteran's symptoms and concluded that the veteran was 
"profoundly affected by Vietnam."  Ms. James also noted 
that the veteran was unable to work based on, in part, his 
emotional condition.  

In a January 1991 letter, Joseph J. David, M.D., wrote, in 
part, that the veteran would have been significantly disabled 
even if he had not experienced a head injury from the motor 
vehicle accident.  

In February 1991, the veteran, his cousin, his mother and a 
private PTSD counselor all testified before several Board 
members in Washington, D.C.  The testimony, in pertinent 
part,described the extensive nature of the veteran's 
psychiatric symptoms following his return from Vietnam.  

In March 1991, the Board granted service connection for PTSD.  

By a May 1991 rating decision, the RO, based on the Board's 
decision, granted service connection for PTSD and assigned a 
30 percent rating effective from May 1988.

In May 1992, the veteran underwent a VA examination.  It was 
noted that his main complaints were that he wandered around a 
lot, could not sit still and had memory lapses.  He felt 
nervous most of the time.  He felt depressed and hopeless for 
about one day three to four times a month.  He denied crying 
spells, suicidal ideation, lack of energy or loss of 
interests when depressed.  He denied insomnia and said that 
he slept about eight hours a night.  He had a nightmare about 
once a month which was usually about being in Vietnam.  He 
described his appetite as "average" and said that he 
thought he had gained ten to twelve pounds in the past year.  
He tended to be irritable and easily angered, but he tried to 
not let things bother him and was usually able to do this.  
On those occasions when he did get angry, he would have 
homicidal thoughts, but he denied any violent behavior at 
present.  He tried not to think about Vietnam and usually 
succeeded in this by keeping himself busy.  On those 
occasions when he did have thoughts or recollections of 
Vietnam, they were usually not particularly upsetting.  He 
had not had any flashbacks for months.  

The veteran had avoided guns and hunting since being in 
Vietnam, and he continued to do so.  He was excessively 
startled by unexpected loud noises, and he was hypervigilant 
in public places, e.g., always sitting with his back to the 
wall and facing the door in restaurants.  He had not had any 
hallucinations or delusions for a long time.  He was somewhat 
suspicious and distrustful of strangers.  He had two or three 
beers a week but was not abusing alcohol.  He had smoked 
marijuana in the past but was not using any illegal drugs 
now.  He tended to avoid people, had few friends, and was 
usually by himself.  He was not taking any psychiatric 
medications, but he did see a counselor monthly at a veteran 
center.

The veteran was adequately dressed and groomed, and was 
alert, fully oriented and cooperative.  He was not 
spontaneous but answered all questions at least briefly.  
Mood was moderately anxious.  The veteran appeared tense and 
restless with constant movement in his chair.  Eye contact 
was limited.  Speech was relevant and coherent, but there was 
a mild slurring of words.  Affect was appropriate but 
constructed.  Psychomotor activity was within normal limits.  
No gross abnormalities of perception, thinking or thought 
content were noted.  Insight was fair.  Immediate memory was 
mildly impaired.  Recent memory was moderately impaired.  
Remote memory was intact.  Concentration was moderately 
impaired.  The fund of general information and abstract 
thinking were intact.  Judgment was mildly impaired and the 
veteran appeared competent.  

The VA examiner noted that the veteran continued to have 
significant cognitive impairment which was likely to show up 
in everyday functioning.  The most notable deficiencies were 
in attention, concentration and general memory skills, and 
there was also some motor impairment.  Screening of cognitive 
functioning during the examination suggested continued memory 
and concentration difficulties.  

In a July 1992 substantive appeal, the veteran's 
representative asserted that the veteran had had severe 
employment and social problems because of his PTSD.  

In an October 1992 letter, the veteran's cousin noted, in 
part, that the veteran's employability was "non-existent" 
given the veteran's lack of goal setting, impulse control, 
sense of personal responsibility, intellectual discipline and 
self-esteem.

In a July 1993 letter, Ms. James, in part, continued to 
assert that the veteran suffered "profoundly" from PTSD.  
She reported that the veteran had been unable to engage with 
people in even the most superficial ways.  She noted that he 
had made a few honest and concerted efforts to work, both of 
which led to psychiatric admissions.  He made a third attempt 
at training at a rehabilitation center which failed 
miserably.  According to Ms. James, the Virginia State 
Rehabilitation Department had deemed the veteran 
"untrainable."  Ms. James reported that she had watched a 
lot of people manipulate the system to obtain an 
unemployability status.  However, she did not believe the 
veteran manipulated his failures in any way.  Ms. James 
further stated, "I believe [the veteran] is truly 
unemployable."

In December 1995, the Board remanded the veteran's claim for 
additional development.

In March 1996, medical records from the VA Medical Center 
(VAMC) in Richmond, Virginia, were associated with the claims 
file.  These records reflect, in part, that in July 1988, the 
veteran was hospitalized with a diagnosis of organic 
affective disorder. 

The claims file also contains numerous records relating to 
the treatment of the veteran following his 1980 automobile 
accident and closed-head injury.

In a May 1996 letter, Ms. James wrote, in part, that the 
veteran suffered from severe hypervigilance, startle 
response, rage, emotional numbing, and problems with 
intimacy.  It was Ms. James's opinion that the veteran 
suffered profoundly from his Vietnam experience, and that the 
veteran's symptoms were severe and chronic.  

The veteran underwent a PTSD examination for VA purposes in 
November 1996.  His continuing symptoms were recounted, and 
it was noted that upon examination, the veteran was 
adequately dressed and groomed, alert and oriented.  The 
veteran was overtly cooperative but seemed unable or 
unwilling to provide detailed information.  He was not 
spontaneous and gave only short answers to questions.  His 
mood was anxious.  The veteran appeared to be tense and 
restless and he had sweaty hands.  His answers to questions 
were rambling and circumstantial with difficulty sticking to 
the point.  The veteran's speech was not spontaneous and was 
mildly slurred.  The slurring of his speech was apparently 
secondary to his head injury, according to the examiner.  
Affect was appropriate but restricted.  Psychomotor activity 
was within normal limits.  The veteran did not appear to be 
psychotic.  Insight was fair and recent memory was mildly 
impaired.  Immediate and remote memories were intact.  
Concentration was adequate.  The fund of general information 
and abstract thinking were intact.  Judgment was moderately 
impaired.  The veteran appeared to be competent for VA 
purposes.  

The VA examiner diagnosed the veteran as currently having 
PTSD and organic personality disorder.  The examiner also 
concluded that the veteran's drug abuse preceded the onset of 
his PTSD symptoms and his brain damage in 1980, and was 
primary in nature rather than secondary to his PTSD or 
organic personality disorder.  The examiner noted that the 
veteran's primary symptoms of PTSD included nightmares, 
intrusive distressing thoughts and recollections of Vietnam 
(mainly around the time of year of specific stressful events 
that occurred in Vietnam) and avoidance of war movies, 
Asians, and TV news relating to Vietnam, which reminded him 
of his war experiences and upset him.  The main symptoms of 
his organic personality disorder were increased emotional 
instability, anxiety and impaired social judgment under 
stress.  The examiner further concluded that the veteran was 
"unable to engage in substantially gainful employment 
secondary to his PTSD, organically impaired cognitive 
function and organic personality disorder."  His global 
assessment of functioning (GAF) score was 45.  

The Board remanded the veteran's claim for additional 
development in August 1997.

The veteran underwent another PTSD in December 1997.  His 
chief complaints were that he could not sleep, had headaches, 
could not get a "lady friend" and was nervous.  He stated 
that he felt nervous once a week for maybe an hour.  He did 
not report any panic attacks or obsessional rituals.  He 
sometimes had intrusive, distressing thoughts and 
recollections of his war experiences.  The only thing he 
could think of that reminded him of Vietnam and upset him was 
the sight or sound of helicopters.  He stated that he was 
always depressed about something, and he complained of 
helpless feelings and limited interest.  He denied suicidal 
ideation, crying spells or lack of energy.  The veteran 
complained of initial and middle insomnia and reported only 
getting five to six hours of sleep a night.  He "very 
seldom" had nightmares about Vietnam.  His appetite was 
average and his weight was stable.  He denied irritability, 
homicidal ideation or violent behavior.  Hallucinations and 
delusions were denied, and he did not report any flashbacks.  
The veteran was generally suspicious and distrustful of 
others and was hypervigilant.  He was not abusing alcohol or 
using illegal drugs.  He indicated that he had a few friends, 
but seldom saw them and preferred to be alone most of the 
time.  The veteran tended to be uneasy around others.  He was 
not receiving any psychiatric medications at that time but 
was receiving individual counseling once a month.

Upon examination, the veteran's dress, grooming and hygiene 
were adequate.  He was alert and fully oriented.  His 
behavior was appropriate, cooperative and responsive.  His 
mood was anxious and dysphoric.  He was somewhat tense and 
restless and showed limited smiling.  Eye contact was fair.  
Speech was clear, relevant and logical.  Affect was 
appropriate but restricted.  Psychomotor activity was within 
normal limits.  He did not appear to be hallucinating during 
the interview.  Thinking was free of loosening of 
associations or flight of ideas.  Thought contact showed no 
gross delusions.  Insight was fair.  Recent memory was mildly 
impaired.  Immediate and remote memories were intact.  
Concentration was adequate and the fund of general 
information, abstract thinking and judgment were intact.  The 
veteran appeared to be competent for VA purposes.  The 
veteran's GAF score was assessed to be 60.

In a March 1998 letter, Ms. James wrote that the veteran had 
continued to seek treatment for his PTSD since 1984.  His 
condition remained severe but stable.  Unfortunately, he 
reacted adversely to medications, so it was not a current 
option.  His symptoms included hypervigilance, rage, profound 
anxiety, sleep disturbance, memory impairment and intrusive 
imagery.  The veteran suffered from a continued stated of 
depression which profoundly affected his ability to function.  
Even his personal appearance and hygiene were affected; he 
was quite neglectful of even basic functions such as these.  

In a May 1998 letter, Ms. James wrote that the veteran's 
situation was chronic and severe.  This assessment was based 
on her 13 years of clinical work with the veteran.  The 
severe depression and anxiety related to the veteran's PTSD 
worked alternately and synergistically to create a situation 
in which he was completely unable to establish or maintain 
any type of work or social relationship.  The veteran, 
according to Ms. James, was capable of impulsive suicide and 
possible homicide (suicide being much more likely) at any 
point.  It was Ms. James's clinical opinion that such a 
suicide would be unpredictable in timing.  The veteran 
continuously exhibited suspiciousness, flattened affect, 
severe memory impairment, impaired judgment, impaired 
abstract thinking, disturbance of motivation and mood, and 
chronic sleep impairment.  

In September 1998, the veteran's representative submitted a 
curriculum vitae of Ms. James, reflecting, in part, her 
extensive clinical experience and numerous presentations and 
publications concerning mental health and PTSD.  The 
veteran's representative also submitted records reflecting 
psychiatric outpatient treatment of the veteran from March 
1983 through April 1997.

In a September 1998 supplemental statement of the case, the 
RO confirmed the 30 percent rating for the veteran's PTSD.  

In a November 1998 letter, Ms. James wrote that the veteran 
indeed had sustained a head injury in 1980 and experienced 
some residual effects, most notably a reduction in his I.Q. 
and memory loss.  In her clinical opinion, the veteran's PTSD 
coexisted with his closed head injury.  However, according to 
Ms. James, the veteran's level of PTSD from his Vietnam 
service was "severe and debilitating irregardless of the 
closed head injury."  The veteran demonstrated extremely 
flattened effect, circumstantial and stereotyped speech, 
impaired judgment, impaired abstract thinking and 
disturbances of motivation and mood.  He was unable to 
complete the simplest task.  He was unable to establish much 
less maintain and work on social relationships.  The veteran 
lived, in Ms. James's opinion, in a perpetual state of terror 
as a result of his combat experiences.  He experienced 
frequent and severe panic attacks which could be observed as 
jumping up in the middle of a conversation and pacing around 
the room.  The veteran isolated himself, Ms. James believed, 
in an attempt to reduce the number and severity of his panic 
attacks.  Ms. James concluded her letter by stating that the 
veteran's GAF score was 30 to 40, as it had been in the prior 
year.  


II.  Analysis

This claim arose following the assignment of an initial 
disability rating.  On an original claim, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  All 
evidence necessary for an equitable disposition of the 
veteran's claims has been obtained, and the VA has fulfilled 
its duty to assist.  38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (a), 
(b) (1998).

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  The Court has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet.App. 308, 313 (1991).

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 50 
percent evaluation required that the ability to establish or 
maintain effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating was assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9400 (1995).  
The United States Court of Veterans Appeals (Court) has ruled 
that the three criteria for a 100 percent rating are each 
independent bases for awarding a 100 percent rating.  Johnson 
v. Brown, 7 Vet.App. 95 (1994).  In other words, if the 
veteran is found to be demonstrably unable to obtain or 
retain employment, the regulations provide for a 100 percent 
rating.

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are found in 
38 C.F.R. § 4.130, Codes 9201-9440 (1997) and are set forth 
in pertinent part below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

The Board notes here that the RO has reviewed the veteran's 
claim for increased rating under the provisions of both the 
"old" and "new" diagnostic criteria.  However, the RO 
determined that a rating in excess of the current 30 percent 
was not warranted under either criteria. 

Upon review of the claims file, the Board finds that an 
evaluation of 100 percent is warranted under the "old" 
regulations effective prior to November 7, 1996.  The claims 
file indicates that the veteran has not held a job since 
1988.  The veteran's symptoms have consistently involved 
being easily distracted and angered, as well as having memory 
problems, particularly with recent memory.  The veteran has 
repeatedly sought clinical treatment for his symptoms, and 
his primary clinician, Ms. James, has clearly concluded that 
his PTSD has made him unemployable.  Ms. James, who has 
extensive clinical experience, has also opined that the 
veteran's PTSD symptoms, which have made him unemployable, 
are distinguishable from those resulting from his closed head 
injury in 1980.  (The distinction between the veteran's 
closed head injury and his PTSD was also made by Dr. David in 
his January 1991 letter, in which Dr. David also concluded 
that the veteran's PTSD was "significantly" disabling.).  

The conclusions of Ms. James and Dr. David have been 
underscored by those of the veteran's cousin, who has 
impressive medical credentials in his own right.  The 
veteran's cousin, who knew him well before and after the 
veteran's service in Vietnam, has repeatedly described the 
veteran's pacing behavior and belligerence, and also 
concluded that the veteran's employability was "non-
existent."  

The Board notes that following his December 1997 VA 
examination, the veteran was assigned a GAF score of 60.  In 
her November 1998 letter, Ms. James reported the veteran's 
GAF score to be 30 to 40.  A score of 30 represents as 
follows:  "Behavior is considerably influence by delusions 
or hallucinations OR serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) OR inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends)."  A score of 40 represents as 
follows: "Some impairment in reality testing or 
communication ...or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work....)"  A score of 60 represents as follows: 
"Moderate symptom (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  See 
Diagnostic Criteria from DSM-IV.  

Although a GAF score of 60 indicates that a person with such 
symptoms may be able to work, it is important to note that 
following the November 1996 VA examination, just over one 
year before the December 1997 examination, the veteran's GAF 
score was assessed to be only 45.  In view of the entire 
clinical picture of the veteran's PTSD symptoms since 1988, 
as detailed above, and Ms. James's assessment that the 
veteran is unable to work due to his service-connected 
psychiatric disability, the undersigned finds that a 100 
percent rating is warranted for PTSD.

ORDER

Entitlement to a disability rating of 100 percent for PTSD is 
granted, subject to the criteria governing payment of 
monetary benefits.



		
Iris S. Sherman
Member, Board of Veterans' Appeals


 

- 2 -





